DETAILED ACTION
This final action is in response to amendment filed on 10 February 2022. In this amendment, claims 1, 5, 8-11, 15, and 17-20 have been amended. Claims 1-20 are pending, with claims 1, 11 and 20 being independent. 
For compact prosecution, a call was made to Yunbo Guo (Reg. No. 70538) to propose Examiner’s Amendment for placing the application in condition for allowance. No agreement was reached.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to Chinese Patent Application No. 202011012420.3, filed on September 23, 2020.

Response to Arguments
Claim Objection
Claim Objection has been withdrawn in view of amended claim.
35 U.S.C. § 112 Rejections
	Claim rejections have been withdrawn in view of amended claims.
35 U.S.C. § 102 and 103 Rejections


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 11, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2020/0082270, filed Sep. 7, 2018) and Othman et al. (US 2019/0362130, filed Jun. 13, 2019).
As per claim 1, Gu discloses a computer-implemented method (Gu par. 1, The present application relates generally to an improved data processing apparatus and method and more specifically to mechanisms for providing a verifiable deep learning training service), comprising: 

inputting the encrypted target samples into a second execution environment (Gu par. 50, The verifiable deep learning training service 140 launches a trusted execution environment (TEE) 142, such as a SGX enclave or the like, on a server 130 and loads the training code into it), wherein the second execution environment is a trusted execution environment (TEE) different from the first execution environment (Gu par. 50, The verifiable deep learning training service 140 launches a trusted execution environment (TEE) 142); 
decrypting the encrypted target samples in the TEE to obtain decrypted target samples (Gu Fig. 5, Decrypt Data And Process Via Frontnet In TEE at 540); 
inputting the decrypted target samples into a feature extraction model in the TEE to determine sample features (Gu par. 60, The resulting decrypted training dataset is then used to train the FrontNet subnet model 152; Gu par. 59, the IRs delivered out of the TEE 142 in the feedforward phase represent the features extracted by layers of the FrontNet subnet model 152 executing within the TEE 142); 

performing, based on the target sample features, the current iteration on the target model in the first execution environment (Gu Fig. 5, Process IRs Generated By Frontnet In Backnet at 545; Gu Fig. 1, BackNet neural network model 154 is outside the TEE 142).  
Gu does not explicitly disclose:
each sample feature of the sample features comprising information extracted from a corresponding decrypted target sample of the decrypted target samples.
Othman teaches:
each sample feature of the sample features comprising information extracted from a corresponding target sample (Othman par. 52, These samples of biometrics are analyzed and processed to extract features (or characteristics) present in each sample).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Gu with the teaching of Othman for each sample feature of the sample features comprising information extracted from a corresponding decrypted target sample of the decrypted target samples. One of ordinary skilled in the art would have been motivated because it offers the advantage of obtaining feature for each sample for training the model.


before inputting the decrypted target samples into the feature extraction model in the TEE, performing feature enhancement processing on the decrypted target samples in the TEE (Gu pars. 51-52, the training data may be decrypted, optionally augmented by the data augmentation module 146, and passed into the training pipeline… Any type of known or later developed data augmentation techniques may be used by the data augmentation module 146 to enhance the training datasets).  

Claims 11 and 14 are medium claims reciting similar subject matters to those recited in the method claims 1 and 4 respectively, and are similarly rejected.

Claim 20 is a system claim reciting similar subject matters to those recited in the method claim 1, and is similarly rejected.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2020/0082270, filed Sep. 7, 2018), Othman et al. (US 2019/0362130, filed Jun. 13, 2019) and Vongkulbhisal et al. (US 2021/0034985, filed Feb. 25, 2020).
As per claim 2, Gu-Othman discloses the computer-implemented method of claim 1. Gu also discloses wherein performing the current iteration on the target model comprises: 

updating model parameters of the target model based on the first gradient value (Gu par. 56, The chain rule, which indicates how to differentiate composite functions, is used to iteratively compute gradients for each layer and update the neuron or node weights accordingly as part of the weight updates phase; Gu par. 30, back-propagation gradients may be used to update the weights in the FrontNet subnet model and BackNet subnet model of the deep learning pipeline).  
Gu-Othman does not explicitly disclose:
determining a first gradient value corresponding to the target model in the current iteration based on a loss function of the target model.  
Vongkulbhisal teaches:
determining a first gradient value corresponding to the target model in the current iteration based on a loss function of the target model (Vongkulbhisal par. 54, The unified model training module 134 is configured to further update the unified classifier 126 (its parameters) based on a loss function between the unified soft labels and the output of 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Gu with the teaching of Vongkulbhisal for determining a first gradient value corresponding to the target model in the current iteration based on a loss function of the target model. One of ordinary skilled in the art would have been motivated because it offers the advantage of optimizing model based on gradient of a loss function.

Claim 12 is a medium claim reciting similar subject matters to those recited in the method claim 2, and is similarly rejected.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2020/0082270, filed Sep. 7, 2018), Othman et al. (US 2019/0362130, filed Jun. 13, 2019), Vongkulbhisal et al. (US 2021/0034985, filed Feb. 25, 2020) and Bai et al. (US 2021/0342696, Continuation of application No. PCT/CN2019/072895, filed on Jan. 24, 2019).
As per claim 3, Gu-Othman-Vongkulbhisal discloses the computer-implemented method of claim 2. Gu also discloses:
calculating a second value corresponding to the feature extraction model in the current iteration (Gu par. 56, The delta values generated by the loss function are then backpropagated from the output layer as part of the backpropagation phase); 

updating model parameters of the feature extraction model in the TEE (Gu par. 30, back-propagation gradients may be used to update the weights in the FrontNet subnet model and BackNet subnet model of the deep learning pipeline).  
Gu-Othman-Vongkulbhisal does not explicitly disclose:
calculating a second gradient value corresponding to the feature extraction model in the current iteration based on the first gradient value; 
inputting the second gradient value into the TEE; and 
updating model parameters of the feature extraction model in the TEE by using the second gradient value.  
Bai teaches:
calculating a second gradient value corresponding to a model in the current iteration based on the first gradient value (Bai par. 7, generating N first gradient sets in BP calculation in the jth iteration of the N deep learning models… obtaining a second gradient set based on the N first gradient sets); 
updating model parameters of the model by using the second gradient value (Bai par. 7, correcting a parameter matrix of a neuron at each layer of each deep learning model based on a gradient included in the second gradient set).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Gu with the teaching of Bai for calculating a second gradient value corresponding to the feature extraction model in the current iteration based on the first gradient value; inputting the second gradient value 

Claim 13 is a medium claim reciting similar subject matters to those recited in the method claim 3, and is similarly rejected.

Allowable Subject Matter
Claims 5-10 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Gu-Othman-Vongkulbhisal fail to disclose or suggest limitation “for a first iteration, encrypted target samples are obtained by obtaining a training sample subset corresponding to a current training process of the plurality of training processes and determining encrypted training samples in the training sample subset as the encrypted target samples of the first iteration; and for a non-first iteration, encrypted target samples are obtained by exchanging encrypted training samples with a designated training process of the plurality of training processes to obtain the encrypted target samples of the non-first iteration” in combination with other limitations as recited by the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210390389 A1; Data Exchange For Machine Learning System And Method
A data exchange system includes a first computer processor environment configured to accept a dataset from a client user. The first computer processor environment includes an exchange interface for receiving input from a user. The data exchange system also includes a second computer processor environment configured to run at least partially trained neural network software that has been trained to perform scoring of the dataset. 
US 20210406772 A1; Rules-Based Template Extraction
This application generally relates to systems and methods for the analysis of documents, including through the use of trained machine learning models for term extraction and analysis.
US 20080027887 A1; System And Method For Fusing Data From Different Information Sources
A boosting--based method and system for fusing a set of classifiers that performs classification using weak learners trained on different views of the training data. The final ensemble contains learners that are trained on examples sampled with a shared sampling distribution.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837. The examiner can normally be reached Monday-Friday 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KHANG DO/Primary Examiner, Art Unit 2492